 INDIANA REFRIGERATOR LINES, INC.539Hovenkamp, this necessitated placing empty cases of returned bottles on top of newmerchandise and involved extra time for the transfer of this merchandise at eachstop.According to Respondent, there was ample space to handle this mixed loadand, at best, the evidence is again equivocal.The final straw, according to Respond-ent,was the performance of Hovenkamp on August 28 when he was unable tomake two stops.Only one other employee skipped stops that day and he missedbut one.As Respondent viewed it, this other employee covered a larger territoryand the dereliction was more readily excusable. Indeed, according to PresidentSnyder, the route should have been handled in less than 5 hours by Hovenkamp.On balance, perhaps the complaint of the employees should have been with theircollective-bargaining representative rather than their employer, for they are boundby what their bargaining representative has negotiated in their behalf.Ford MotorCompany v. Hu,$man,345 U.S. 330. Stated otherwise, Respondent signed andattempted to obtain the benefits of a favorable collective-bargaining contract.Thishardly constitutes a preponderance of evidence that Respondent was discriminatorilymotivated or that Hovenkamp was discharged for engaging in a protected concertedactivity.Indeed, the inference may be warranted that Respondent, with somejustification, concluded that its employees were engaging in a slowdown.6Actually, further support for Respondent is presented in the testimony of Hoven-kamp that 3 or 4 days before his discharge, on either August 24 or 25, OperationsManager Conger spoke with him and pointed out that Hovenkamp had omitted twoscheduled stops.Hovenkamp defended this on the basis that he did not haveenough time to make them. Still other support for Respondent's position is addedby the fact that on August 28 Respondent also discharged for unsatisfactory per-formance three temporary employees.In this context, I find that: Respondent, enjoying the fruits of its contract withthe Union, sought to influence its employees to work more rapidly; this hope hadnot been realized for 1 week; fortuitously, Hovenkamp was the most serious offenderon August 28; and Respondent decided to discipline and discharge him for this reason.I find that the evidence does not preponderate in favor of the position of the GeneralCounsel.I shall, therefore, recommend that the complaint be dismissed in itsentirety.SeeTraylor-Pamco,154 NLRB 380.7CONCLUSIONS OF LAW1.The operations of Respondent, Southside Distributing Co.,, Inc., affect com-merce within the meaning of Section 2(6) and (7) of the Act.2.Respondent has not engaged in unfair labor practices within the meaning ofSection 8 (a) (3) and (1) of the Act.RECOMMENDER ORDERIn view of the foregoing findings of fact and conclusionsof law,it is recommendedthat the complaint be dismissed in its entirety.G This is notto say that employees may not strike with statutory protection againstunsatisfactory working conditions.It is to say that they must choose between eitherworking or striking and that a slowdown may not be protected.71 deem it unnecessary to pass on Respondent's contention that this discharge shouldhave been processed under the grievance procedure of the contract.But seeN.L.R.B. v.Tanner MotorLivery, Ltd.,349 F.2d 1 (C.A. 9).Indiana Refrigerator Lines, Inc.andLocal 135, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America,Petitioner.'CaseNo.25-RC-f648.March 9, 1966DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, as amended, a hearing was held before Hearing Officeri Thename ofthe Petitionerappears as amended at the bearing.157 NLRB No. 29. 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDJames M. Pratt on 52 days between October 22, 1964, and April 15;1965.The Hearing Officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed. Subsequent to the hearing,the Petitioner and the Employer filed briefs with the National LaborRelations Board.Upon the entire record in this case, including the briefs of theparties, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of the employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The appropriate unit :The Petitioner requests a unit consisting of all single owner-drivers,multiple owner-drivers, and nonowner-drivers operating equipmentunder permanent leases with the Employer; all drivers operating theEmployer's equipment; and all mechanics and garage employees ofIndiana Leasing Corporation and the Employer; but excluding alldrivers of equipment not under permanent lease contract with theEmployer, office clerical employees, foremen, dispatchers, guards, andsupervisors as defined in the Act.The Employer agrees to the inclu-sion of the drivers who normally drive company-owned equipment andto the above-mentioned exclusions.However, the Employer wouldalso exclude all owner-drivers and nonowner-drivers on the groundsthat they are, respectively, independent contractors and einployess ofindependent contractors.In the event that the Board finds the owner-drivers to be employees, the Employer would exclude, as supervisors,all owner-drivers who hire or employ other drivers to operate theirequipment, whether as full-time, second, or substitute drivers.TheEmployer would also exclude the garage employees from the unit onthe grounds that they do not have a "sufficient community of interestwith the drivers."At the hearing, Petitioner indicated that if theBoard finds some other unit appropriate, it "will have to examine it atthe time.We are not refusing to represent anybody."-The Employer is a motor vehicle common -carrier operating overirregular routes under Interstate Commerce Commission (ICC) cer-tificates.It is authorized to transport certain items covered by ICCregulations, generally meat and meat byproducts, from specific pointsin Indiana, Illinois, and Iowa to about 30 eastern and southern States.The Employer's main offices are in Muncie, Indiana. It also operatesdispatching offices in Postville, Iowa; Morton, Illinois; and Indian-apolis and Schererville, Indiana; and an office in South Kearny, NewJersey.The South Kearny office, which is at a "truck stop" in the INDIANA REFRIGERATOR LINES, INC.541New York metropolitan area, is run by an employee of the Employerwho is also a commission agent for another trucking firm. The NewYork area is the destination of between 15 and 20 percent of the loadsdispatched by the Employer.To provide transportation for its customers' products, the Employerowns approximately 3 tractors and 34 trailers and, as described below,leases from various individuals approximately 80 tractors and 42'trailers.In addition, the Employer leases one tractor and threetrailers from Indiana Leasing Corporation (ILC), a related company.The record establishes that the Employer and ILC are a singleemployer for unit and jurisdictional purposes: Thus, both companiesare incorporated in Indiana; they have the same five officers anddirectors, who are the sole stockholders; and they share the same busi-ness address, telephone number, and some of the same clerical andsupervisory employees.Further a major portion of the ILC opera-tions consists of leasing equipment to the Employer and of maintainingand repairing equipment owned by or leased to the Employer. TheEmployer, which has no maintenance facilities in its own name, hasheld out ILC's facilities as its own in franchise applications beforeState and Federal regulatory commissions; and the Employer's annualreport for 1963 stated that ILC and the Employer were under commoncontrol.The DriversFollowing are the various categories of owners and drivers of equip-ment utilized by the Employer :Company drivers.There are three drivers carried on the Employer'spayroll as employees.These drivers normally operate employer-owned equipment and the parties agree that they are employees whoshould be included in the unit.Single owner-drivers.These drivers, 48 in number, own and drive asingle tractor or a single combination tractor-trailer unit which theylease to the Employer.,Multiple owner-drivers.These drivers, five in number, own morethan one tractor and/or combination tractor-trailer unit which theylease to the Employer.A multiple owner-driver normally drives oneof his own units; his other units are operated by nonowner drivers.Owner-nondrivers.These are 13 owners of equipment who leasesuch equipment to the Employer. The parties agree that these individ-uals, who do no driving, should be excluded from the unit.(Single owner-drivers and multiple owner-drivers are sometimesreferred to herein collectively as owner-drivers.All owners of leasedequipment, i.e., the single owner-drivers, multiple owner-drivers, andowner-nondrivers, are sometimes referred to herein as equipmentowners.) 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDNonowner-drivers.These drivers, 24 in number, drive leased equip-ment which is owned either by owner-drivers or by owner-nondrivers.Trip-lessors.These are the owners and/or drivers of equipment notunder permanent lease to the Employer. The trip-lessors generallyare persons who, after hauling loads for other carriers into the Mid-west, obtain from the Employer loads destined for their home areas.A separate lease is signed for each load carried and the Employer'sinterest or control in their equipment ceases when the load is delivered.(The equipment owners, as explained below, permanently lease theirequipment to the Employer.)The parties agree that trip-lessors areto be excluded from the unit.The Employer's shipments are made. in the following three ways :(1) by drivers of equipment permanently leased to the Employer, whohaul a majority of the loads; (2) by drivers of trip-leased equipment,who haul almost 40 percent of the loads; and (3) by companyemployee-drivers, who haul less than 5 percent of the loads. Prior to1960 or 1961, the Employer utilized trip-lessors almost exclusively.However, the ICC urged the Employer to exercise more control overthe operation of the leased equipment, and, as a result of this pressurefrom the ICC, the Employer entered into permanent leases with alargenumber of the trip-lessors.Interstate Commerce Act and ICC Regulations.The Employer isauthorized to operateas aninterstate motor vehicle common carrierunder certificates of public convenience and necessity granted by theICC. In its operations, the Employer is subject to the Interstate Com-merceAct and to the regulations promulgated by the ICC. In orderto secureand retainits "certificates," the Employer must show at alltimes that it is fit, willing, and able properly to perform its services inconformity with the law. The regulations contain extensive provisionsrelatingto the qualifications of drivers, driving of motor vehicles,parts andaccessoriesnecessary for safe operations, reporting of acci-dents, hours of service of drivers, and inspection and maintenance ofequipment.The regulations further impose responsibility on the car-rierto make certain that the regulations are observed by its drivers.Under the regulations,a carrieris permitted to augment its equipmentby means of permanent and trip leases.However, the carrier isrequired to have "full direction and control of such [leased] vehicles"and is "fully responsible for the operation thereof, in accordance withapplicable law and regulations, as if the carrier was the owner of suchvehicles."Permanentleases.As noted above, the Employer leases equipmentfrom the equipment owners. These leases, which are the same in allcases,are entitled "operating contracts."They place the leased equip-ment under the exclusive possession, control,and useof the Employer,and the Employer"assumesfull responsibility" for the equipment to INDIANA REFRIGERATOR LINES, INC.543the public, shippers, and ICC. The leases, which state that the partiesintend to create a carrier-independent contractor relationship, are fora period of 30 days and thereafter until terminated by either party,without cause on 30 days' notice, or immediately if either party violatesthe agreement.Under the leases, the carrier (the Employer herein)agrees to pay the amount specified for each trip, contingent upon theproper submission of evidence of proper delivery or of such documentsas are required by the ICC or by the Employer; to provide $500deductible cargo insurance; and to provide $250 deductible insuranceon the equipment which the carrier owns.Under the leases, the carrieris not required to make Workmen's Compensation insurance paymentson behalf of the equipment owners or the nonowner-drivers.Theequipment owner agrees to furnish equipment and labor and to per-form all work necessary for the transportation of commodities as thecarrier may require; to be responsible for hiring, firing, and selectingemployees; to employ, as drivers or helpers, employees who are quali-fied under local, State, and Federal laws, including ICC rules andregulations; to direct the operation of his vehicles in regard to thenumber of drivers and helpers, points of service, etc. ; to be responsiblefor wages and expenses, social security, unemployment compensation,or other payroll taxes; to pay all maintenance expenses on his equip-ment and to maintain the equipment as required by the ICC and otherregulatory agencies; to maintain records as required by the ICC orother governmental agencies; to pay all taxes, including Federal,State, mileage, and road; to pay all license fees and fines; and to pur-chase insurance not purchased by the Employer but which is satis-factory to the Employer.The equipment owner also agrees that allfreight transported shall be billed through the Employer and that hewill not contract for freight in his own name or in the name of anyoneelse and that he will immediately notify the Employer of his returnloads, including such information as consignor, consignee, origin,delivery, description of cargo, time of departure, and estimated timeof delivery.Hiring of drivers.In the opertaion of vehicles, the multiple owner-drivers and the owner-nondrivers must hire drivers for the equipmentwhich they do not drive themselves.The single owner-drivers some-times hire a substitute driver for trips which they may not be able tomake.The equipment owners occasionally hire second, or additional,drivers on some of the trips.Although the leases provide that the equipment owners shall providethe drivers for their equipment, the Employer requires that all drivers,whether they are to drive their own or the equipment of others, com-plete a one-page "reference application" form which basically identi-fies the operator and describes his training, experience, and employ-ment record.This information is used as the basis for a background 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDinvestigation conducted by an independent investigating service for.the Employer. The Employer occasionally requires that a prospectivedriver take a driving test.The Employer exercises a veto over thehiring of particular drivers, but at least on one occasion an owner waspermitted to hire a driver who was not completely acceptable to theEmployer.While the equipment owners normally hire and pay thedrivers of their equipment, the Employer has occasionally provideddrivers for leased equipment. In addition, the Employer occasionallyplaces a second driver on a leased truck in order to speed delivery of aload or because of an emergency; in this situation, the Employer paysthe second driver.Dispatch, of equipment.As noted earlier, the Employer has author-ity to haul from points in Iowa, Illinois, and Indiana to Eastern andSouthern States. In dispatching between 80 and 100 loads per week,the Employer generally assigns the shipments in the order that thevarious pieces of leased equipment become available.To a certainextent, drivers of leased equipment can pick their own destinations.Thus, certain drivers have preferences for or dislike of certain areas ofthe country, and the dispatcher attempts to satisfy the drivers' desiresin this regard.The drivers can and at times do refuse loads assignedto them, and they generally are not disciplined by the Employer forso doing.For all practical purposes, the Employer has no authority to haulregulated products back to the Midwest, and equipment owners usuallydo not haul goods for the Employer on their return to the Midwest.However, the Employer dispatches leased equipment to haul occa-sional loads of lumber from the south to Muncie on behalf of an affiliatelumber company in Muncie, and the Employer's terminal manager atSouth Kearny, New Jersey, arranges for leased equipment to haulseveral loads per week for Bolin Foods Transportation Company,which has authority to haul west from Delaware and Maryland. (TheEmployer is in the process of requesting ICC permission to purchasethe operating authority of this company.)The "dispatching" of theseloads appears to be done in much the same manner as the Employerdispatches its other loads, except that the documents on the Bolin loadsstate that-the Employer is the trip-lessor to Bolin and the Employerobtains revenue fom these loads.With the above exceptions, thereturn or backhaul loads are sought and secured primarily by theequipment owners from other shippers on a trip-lease basis. In addi-tion, the Employer's terminal manager at'South Kearny, New Jersey,also assists drivers in obtaining backhauls from companies other thanBolin, and drivers who have hauled loads to other areas on the eastcoast may call,him in an effort to secure a backhaul. The equipmentowner may choose to return, the equipment to the Midwest without aload, and some'do this to return more quickly to Muncie in order tosecure another east- or south-bound load. INDIANA REFRIGERATOR LINES, INC.545Under the ICC regulations and the terms of the permanent leasesbetween the Employer and the equipment owners, trip-leases on back-hauls must be made in the Employer's name and the permanent leasesrequire the equipment owners immediately to advise the Employer asto the details of the backhauls.Although the Employer has-been laxin enforcing these regulations and lease terms, it does require that theowners of leased equipment eventually submit a record of the back-hauls. In addition, the Employer has instructed the equipment ownersnot to accept backhaul loads from certain carriers as, for example,where the ICC had ruled that the carriers were operating illegallyand hauling for such carriers would jeopardize the Employer's ICCcertificates, and where there had been difficulty, in obtaining paymentsfrom the carriers involved.The Employer does not specify that any particular route be usedin hauling its goods, and the drivers utilize a variety of routes.How-ever, the driver is instructed as to date and time of delivery and thetemperature to be maintained in the trailer, and if the driver fails tomake a delivery at the proper time or fails to maintain the propertemperature, he is liable for any claims by the customer which mayresult.At various times, the Employer has set up checkpoints, which in themain are "truck stops," on several of the major routes utilized by driv-ers.The Employer originally had established these checkpoints whileit operated solely through trip-lessors.It discontinued the use ofcheckpoints in 1962, about the time it was converting to permanentcontracts, but it reinstituted the system in March 1964.The Employerhas a $10 fine for drivers who fail to stop at a checkpoint.However,from March 1 to July 24,1964, only a small percentage of the dispatch-ing documents required the drivers to use a checkpoint, the Employerhas not insisted on strict compliance with this requirement, and no fineshave been assessed.The Employer also has a $25 fine for a driver whofails to call in in case of late delivery, and, although there is no recordof the latter regulation being enforced, there is evidence of a driverbeing fined for arriving late to pick up a load at a customer's terminal.On a majority of the loads dispatched by the Employer, the driver,upon arrival at a destination city, hires a local laborer or "city man"to help direct him to the points of delivery and to assist in the unload-ing.Although the drivers can select their own city men, in the NewYork City area city men are normally designated by the terminalmanager in South Kearney, New Jersey. The Employer may pay thecity man directly, or the owner may pay the city man, in which eventthe owner is reimbursed by the Employer.Equipment owner's and nonowner-driver's compensation.Gener-ally the equipment owner is paid a percentage of the "drivers' rates"for hauling employer-dispatched loads.The schedule of drivers' rates 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDis unilaterally established by the Employer for purposes'of fixing thecompensationof equipment owners. These drivers' rates are somewhatless than the published ICC rates which the Employer charges thecustomer.The usual payment to owners is 65 percent of the rate shownon the "drivers' rate" schedule, withan extra 5percent if the owner'strailer is being used.On some trips an owner is paid a flat sum or adollar rateper 100 pounds of cargo. The Employer sets the rates andmethod ofcompensationunilaterally, but the equipment owner at-times canobtain a higher rate for a specific trip,as forexample, if theload or tripis undesirable.The equipment owner receives all of the revenue from the backhaulloadsnot dispatched through the Employer.However, if the returncargo is a commodity exempt from ICC regulations, since the Employ-er's insurance covers such trips, the equipment owner pays the Em-ployer 5 percent of his revenue to defray the cargo insurance costs,and, where the Employer's trailer is used for the backhaul, the equip-ment owner pays trailer rental of 8 or 91/ cents per mile, dependingupon the size of the trailer.The Employer has, at various times,changed its rules regarding empty returns.Thus, as of July 1964, if,with the Employer's permission, the Employer's trailer is returnedempty, no rental is charged; between January and June 1964, one-halfrental was charged on empty returns; and prior to January 1964 norent was charged. In addition, if the Employer's trailer is kept outover 6 or 7 days, the equipment owner is charged an additional $20per day.Although the equipment owner is primarily responsible for collect-ing for backhaul loads not dispatched by the Employer, the Employerat times assists in attempts to collect these charges.As required bythe leases, the backhaul loads are normally taken in the Employer'sname, and therefore the checks paying for these loads are also madeout to the Employer.However, the employer permits the equipmentowner to endorse and cash these checks without notifying theEmployer.At the request of the owner of equipment, the Employer will give asubstantial cash advance to the driver at the time he is dispatched topay for the expenses of that trip and, in addition, the Employer willmake advances to cover emergencyexpenseswhich arise during thecourse of a, trip.These advances are deducted by the Employer fromthe sum due the owner at the settlement for each trip and at times theadvance may total more than the amount due the owner, in which eventthe Employer will carry the deficit and apply it to a subsequent trip.Normally, the nonowner-driver receives 25 percent of the gross amountreceived by the equipment owner. INDIANA REFRIGERATORLINES, INC.547Other factors.Although, as provided in the leases, equipment own-ers pay the expenses incurred in operating their equipment, includingthe cost of licenses, fuel, taxes, tolls, and overweight fines, the Em-ployer clerically assists the owners in making these payments.Thus,various States require that fuel taxes be paid on the amount of fuelconsumed within the State, rather than that purchased in the State.The Employer pays these taxes on a quarterly basis, and requires thatthe drivers keep a record showing the miles driven in each State, fuelpurchases, and fuel taxes paid to make it possible to compute thesetaxes.Further, although the equipment owner pays the fee for allpermits and licenses, these permits and licenses are generally obtainedby the Employer. The equipment owners are responsible for the serv-icing and repair of their equipment.They may have their equipmentserviced at ILC, but there is no requirement that they do so, there isno discount given to owners on repairs performed there, and the own-ers have much of their work performed elsewhere.Under the ICC regulations, the Employer is required to place itsname and an identification number on all of the leased equipment.ICC regulations also require all drivers to keep a daily log of theiractivities while on the road.The Employer requires strict compliancewith its instructions that the driver prepare and submit to it copiesof these daily logs.The Employer provides log books for the drivers,which have the Employer's name imprinted on each sheet and, in addi-tion to the normal log information as to driving time, sleeping time,and the like, the Employer's log books have a space for a daily equip-ment inspection report.The driver may buy his own log book whichmeets ICC requirements.At an Indiana Public Service Commission hearing in January 1964,the Employer testified as to its extensive safety program.However,in actuality, this program has not been put into effect to any consider-able extent.The Employer itself makes road checks on drivers, aroad patrol is maintained by its insurance carrier, the Employer haswarned drivers about unsafe conduct which may have been observedand has instructed the drivers to remove certain heaters from the leasedtrucks which were considered to be unsafe. The Employer occasion-ally distributes at its terminal safety letters from the American Truck-ing Association.One equipment owner purchased a specially designed trailer throughthe Employer and the Employer financed the transaction. The Em-ployer has sold approximately eight other trailers to equipment own-ers, but these were financed through a finance company.When the Employer operated solely with contractors on a single-trip basis, it issued drivers' manuals and shirts with the Employer's221-374-66-vol.157-36 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDinsignia to a number of the drivers. Some of the manuals and shirtsare still in the hands of some of the drivers, but since converting topermanent leases, it has not issued manuals or shirts.About three-fourths of the owner-drivers and nonowner-drivershave been associated with the Employer for over a year and about 40percent of them for a period of more than 2 years.The company drivers, who drive employer-owned equipment, aregiven no choice as to which loads they will take, either outbound oron return trips; they are paid prescribed flat rates per round trip(the amounts depend only upon destination and are not affected bywhether the equipment returns empty or with a load) ; they receivecertain employer-paid fringe benefits; and the Employer makes socialsecurity and withholding tax deductions from their pay. Like all theother drivers driving under the Employer's authority, they recordhours on log sheets and they are subject to the ICC regulations and tothe Employer's operating rules.In making determinations whether an individual is an independentcontractor or employee, the Board has frequently stated that it willapply the common law "right-of-control test."Under this test, theemployer-employee relationship exists when the employer reserves theright to control not only the ends to be achieved, but also the meansto be used in reaching such ends.However, the Board has made itclear that the application of the test is not a "perfunctory exercise"but demands a balancing of all the evidence relevant to therelationship .2The following factors, we believe, establish extensive control by theEmployer over the operations of the owner-drivers and support theconclusion that they are employees of the Employer:3 (1) The over-all effect of the ICC regulations requires extensive employer controlover the lessors, the drivers, and the leased equipment; (2) the leasesprovide for the Employer's exclusive possession, control, and use ofthe leased equipment, require the equipment owners to perform all thework which the Employer may require, and give the Employer controlover all of the hauling operations of the lessors including loads notdispatched by the Employer; (3) the Employer investigates and exer-cises a veto over the hiring of new drivers and it may and, does providedrivers for leased equipment; (4) the Employer checks the activitiesof the drivers through the use of logs, checkpoints, and a highwaypatrol and has the right to fine drivers for a failure to utilize check-points and for failing to call in case of late delivery; (5) the Employermakes provisions for and pays "city men" or laborers to assist the2NationalFreight,Inc., et al ,153NLRB 1536.3NationalFreight, Inc.,supra;Chemical Leaman Tank Lines, Inc.,146 NLRB 148;National Freight, Inc,146 NLRB 144 See alsoDeaton Truck Lines, Inc,143 NLRB1372, ptn for review denied 337 F. 2d 697 (C.A. 5) ,WesternNebraskaTransport Serv-ice Division of ConsolidatedFreightways,144 NLRB 301. INDIANA REFRIGERATOR LINES, INC.549drivers in making the deliveries; (6) either party may terminate thepermanentleases without cause on 30 days' notice; (7) payments madeto the equipmentowners areunilaterally set by the Employer; and (8)the Employer renders financial assistance to the drivers through sub-stantialcash advances.The fact, that the owners of the leased equipment have therespon-sibility for obtaining most of their backhauls and that theyreceiveall of therevenue ofthese return trips does not, in the circumstancesof this case,require a different conclusion. It is true that the Boardhas considered the individual's opportunity to affect his profit as afactor indicating that he is an independent contractor,4 and that herethe equipment owners have an opportunity to affect their earning byarrangingdesirable backhauls.However, most of the compensationof the equipment owners is derived from the outbound loads which areall dispatched by the Employer and which are paid forat rates uni-laterally set by the Employer. Further, most of the backhauls are forother employers and the equipment owners' ability to earn additionalincome fromthese trips does not affect their income with respect tothe Employer. In addition, when the Employer's trailers are used onthe backhauls, the Employer can and does significantly affect theequipment owners' profit on the backhauls, and thereby their profiton the entire trip, by charging rent on the trailers at rates unilaterallyestablished by the Employer.Also, in addition to retaining the rightof exclusive control over the permanently leased equipment at all times,the Employerexercisescontrol over backhauls by requiring backhaul-trip leases to be made in the Employer's name, requiring equipmentowners and drivers to submit records regarding backhauls, and forbid-ding equipment owners to obtain backhauls from certain carriers. Inview of the foregoing, we think that the equipment owners' ability toincrease their earnings through backhauls is insufficient to outweighthe other factors, which have already been enumerated, establishingthe Employer's extensive control over their hauling operations.Accordingly, in view of the foregoing and on the basis of the entirerecord, we find that the single owner-drivers, multiple owner-drivers,and the nonowner-drivers of permanently leased equipment are em-ployees of the Employer within the meaning of the Act.Although we have found that the multiple owner-drivers are notindependent contractors, we conclude that they are supervisory em-ployees within the meaning of the Act. In accord with the terms ofthe permanent leases, the equipment owners possess and exercise thepower to hire drivers to operate their equipment.And although theEmployer may veto the hiring of a particular driver, the multipleowner-drivers hire, fire, discipline, assign, transfer, and otherwise*Smith'sVan & Transport Company, Inc,et at.,126 NLRB 1059, footnote.2 ; see alsoWalliam P.Riggin it Son, Inc.,153 NLRB 1358. 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDresponsibly direct the drivers of their equipment.Since each of the-multiple owner-drivers normally has oneor more piecesof equipmentwhich is being operated by a nonowner-driver, this authority, it is clear,.is exercisedon a regular basis. Further, it is apparent that this author-ity is exercised not only for the purpose of protecting the lessor's.equipment but also in the interest of the Employer and as an integralpart of the Employer's operations. In these circumstances and par-ticularly as the multiple owner-drivers have effective authority relat-ing to the tenure of nonowner-drivers, whom we have found to beemployees of the Employer, we find that the multiple owner-driversare supervisorswithin the meaning of the Act.We shall, therefore,,exclude them from the unit .5There is alsoan issue asto the status of the single owner-drivers.who normally drive their own equipment but who may occasionallyhire substitute drivers or second drivers.All of the single owner-drivers have the right to hire substitute and second drivers and some,of them have done so in the past.However, the record indicates thatthis has taken place primarily in emergency situations. In these cir-cumstances, and since they exercise their supervisory authority onlysporadically, we find that the single owner-drivers are not supervisors-under the Act."The Maintenance PersonnelIn addition to requesting the approximately 80 drivers of the equip-ment owned by or leased to the Employer, the Petitioner also seeks to,represent in the same unit approximately 6 mechanics and garageemployees employed by the Indiana Leasing Corporation. The recordestablishes, as stated above, that the Employer and Indiana Leasing-Corporation are a single employer for unit and jurisdictional purposes.In urging the exclusion of the mechanics and garage employees, theEmployer, in effect, relies on the facts that there is little contactbetween the drivers, on the one hand, and the maintenance employees,on the other; that there is minimal interchange of employees betweenthe two groups ; and that drivers and maintenance employees are underseparate immediate supervision.However, the record establishes that°National Freight, Inc., supra; Chemical Leaman Tank Lines,Inc., supra;National-Freight, Inc., supra,andDeaton Truck Lines,Inc.; supra.Member Brown agrees that the multiple owner-drivers, the single owner-drivers, andthe nonowner-drivers are employees but disagrees that the multiple owner-drivers aresupervisors.He finds that the multiple owner-drivers of equipment are not supervisorson the grounds that they are subject to the same degree and manner of control by theEmployer over the means as well as the result of the work as the nonowner-drivers, theyshare the same community of interest and working conditions with the drivers,and thedirection and authority which the multiple owner-drivers exercise over drivers of leasedequipment is for the protection of their leased property and is not in the interest of the-Employer.SeeNational Freight,Inc.,146 NLRB 144, footnote 2;Chemical Leaman TankLines, Inc.,146 NLRB 148, footnote 3.°SeeMeijer Supermarkets,Inc.,142 NLRB 513, footnote 9;Huntley Industrial Minerals_Inc.,131 NLRB 1227. ATCO-SURGICAL SUPPORTS,INC.551the maintenance employees are an essentialpart of theEmployer'stotal operation.Further, a unit of operation and maintenance employ-ees of an employer in the transportationindustry,like a unit of pro-,duction and maintenance employees of an employer engaged in manu-facturing,is not only presumptivelyappropriate, but may be viewedas an optimum unit. In analogous situationsin the bus 7and taxi 8transportation industries,the Board has found that a unit of operationand maintenance personnel is presumptively appropriate.The factthat the drivers and the maintenance employees might also separatelyconstitute appropriate units does not precludea finding that bothgroups together also constitute an appropriate unit.For these rea-sons,and as there is no separate bargaininghistory, andno labor orga-nization is seeking to represent the maintenance employees in a sep-arate unit,we find a unit including the drivers and the mechanics andgarage employees appropriate,and we shall include mechanics andgarage employees in the unit.Accordingly,we find that the following employees constitute anappropriate unit for the purposes of collective bargaining within themeaning of Section 9(b) of theAct:Allsingle owner-drivers andnonowner-drivers operating equipment under permanent leases withthe Employer;all drivers operating the Employer's equipment; andall mechanics and garage employees of Indiana Leasing Corporationand the Employer;but excluding all drivers of leased equipment notunder permanent lease contractwiththe Employer,foremen, office-clerical employees,dispatchers,guards,and supervisors as defined inthe Act.[Text of Direction of Election omitted from publication.]7 SeeTennesseeCoachOompany,88 NLRB 253.a Cab OperatingOorp.,etal., etc., 153 NLRB 878.Atco-Surgical Supports,Inc.andAmalgamated Clothing Workersof America,Cleveland Joint Board,AFL-CIOAtco-Surgical Supports,Inc.andAmalgamated Clothing Work-ers of America,Cleveland Joint Board,AFL-CIO,Petitioner.Cases Nos. 8-CA-3946 and 8-RC-5937.March 10, 1966DECISION AND ORDEROn December 8, 1965, Trial Examiner Frederick U. Reel issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-157 NLRB No. 53.